Bloodworth, J.
Bowell brought suit against the New Jersey Insurance Company of Newark, New Jersey, on an insurance policy for the amount thereof, and in addition asked for damages and attorney’s fees. On the trial the court directed a verdict for the plaintiff for the full amount of the policj', but denied a recovery for damages and attorney’s fees. The plaintiff excepted to the judgment denying to him damages and attorney’s fees, and to certain rulings on the admission of evidence. In the brief of counsel for the plaintiff the assignments of error on the admission of evidence are expressly abandoned, leaving for determination only the alleged error of the court in refusing the plaintiff a recovery of damages and attorney’s fees. Under the particular facts of this case and the issues raised, this court is not willing to say that the record shows that the refusal of the defendant to pay the loss under the policy was in bad faith, or that the court erred in refusing to the plaintiff a recovery of damages and attorney’s fees.

Judgment affirmed.


Broyles, O. J., and Luke J., concur.